HaRVEY, J.
(concurring specially): I concur in the order affirming the judgment of the trial court, but I think the proceedings before *604the corporation commission are inaccurately summarized early in the opinion; also, that it is inaccurate to say that the trial court remanded the case to the commission with directions to promulgate reasonable rules, etc. Examining the record, it seems clear to me that no such directions were embodied in the judgment of the court. I am of the opinion also that the excerpt quoted from the opinion of the trial court embodied in a letter written to the attorneys, which in fact was no part of the record, and from the order of the corporation commission, and from the judgment of the trial court, are not well selected nor well arranged to disclose clearly and fully what was done in this case.
I agree with the construction given in the opinion to our statute (G. S. 1935, 66-183). The prudence of the provisions of this statute was for the legislature to determine, not for this court. The questions presented in this case were not before the court in State, ex rel., v. Weber, 88 Kan. 175, 127 Pac. 536.
Mr. Justice Thiele joins in this specially concurring opinion.